Order entered August 28, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00631-CR

                             ROYCE THOMPSON JR., Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-61533-W

                                             ORDER
        Upon review of the record, we note that none of the boxes is checked on the trial court’s

certification of appellant’s right to appeal. Additionally, in his brief, appellant raises an issue

related to the costs assessed against him. While the record contains a cost bill itemizing the

costs, the document is not signed by the officer who charged the cost or the officer who is

entitled to receive payment for the costs.

       Accordingly, we ORDER the trial court to prepare, within FIFTEEN DAYS of the date

of this order, a completed certification of appellant’s right to appeal that accurately reflects the

trial court proceedings.

       We ORDER the Dallas County District Clerk to file, within TWENTY-ONE DAYS of

the date of this order, a supplemental clerk’s record containing the following:
        (1) a detailed itemization of the costs assessed in this case, including but not limited to,
            specific court costs, fees, and court appointed attorney fees. In accordance with
            Texas Code of Criminal Procedure article 103.001, the cost bill shall be signed by the
            officer who charged the cost or the officer who is entitled to receive payment for the
            cost. We further ORDER that the supplemental clerk’s record include a document
            explaining any and all abbreviations used to designate a particular fee, cost, or court
            appointed attorney fee; and

        (2) the trial court’s completed certification of appellant’s right to appeal.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to: (1)

the Honorable Tracy Holmes, Presiding Judge, 363rd Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal Records Division;

and to counsel for all parties.


                                                       /s/     DAVID EVANS
                                                               JUSTICE